Citation Nr: 0702680	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-24 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hartley, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1989 to March 
1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (the RO).  Jurisdiction over the claims file 
has since been transferred to the Fargo, North Dakota RO.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issues not on appeal

In the March 2004 rating decision, service connection was 
granted for tinnitus;
a 10 percent disability rating was assigned.  The veteran did 
not disagree with that decision.  However, in May 2004 he 
contacted the St. Paul RO, indicating that his service-
connected tinnitus had become worse and that he was unsteady 
on his feet and suffered from bouts of vertigo.  In August 
2004, the St. Paul RO issued a  rating decision denying both 
the claim for an increased rating for tinnitus and the claim 
for service connection for Meniere's disease with vertigo.  
The veteran did not appeal that decision.  Thus, those issues 
are not within the Board's jurisdiction and, they  will be 
addressed no further herein.


REMAND

Reasons for remand

The VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits. The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.

Before the Board can proceed to a decision, it must first 
determine whether the veteran has been provided adequate 
notice under the VCAA. In the instant case, he has not.

The Board specifically notes that while the veteran was sent 
letters in August 2003 and October 2003 which advised him of 
the evidence he was required to provide and the information 
and evidence VA would seek to provide, such letters did not 
inform the veteran of the information and evidence not of 
record that is necessary to substantiate the claim. See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006).  Those letters also failed to request 
that the veteran provide any evidence in his possession 
pertaining to the claim.  See 38 C.F.R. § 3.159(b)(1) (2006).  

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.

No other VCAA letter addressing these requirements and 
pertaining to the veteran's bilateral hearing loss claim is 
of record.  The case must be remanded so that an additional 
VCAA letter addressing the aforementioned requirements can be 
sent to the veteran.

Medical evidence 

In a December 2004 statement, the veteran indicated that he 
undergone audiological testing at the Department of Veterans 
Affairs Medical Center (VAMC) in Fargo, North Dakota on 
December 17, 2004.  The record on appeal does not include a 
report of the alleged testing.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran has identified the 
existence of medical records which he asserts have a bearing 
upon the claim. The agency of original jurisdiction must 
therefore make reasonable efforts to obtain these records.  
See 38 U.S.C.A. § 5103A; see also Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

Accordingly, the veteran's claim is remanded to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should provide the veteran and 
his representative with a VCAA notice 
letter regarding his service connection 
claim for bilateral hearing loss which 
complies with the notification 
requirements of the VCAA, as discussed 
above.  The veteran should be 
specifically notified of the requirements 
of 38 C.F.R. § 3.385 and advised to 
submit evidence of hearing loss as 
defined in that regulation. 

2.  VBA should obtain any record 
pertaining to treatment of the veteran 
from the VAMC in Fargo, North Dakota from 
December 2004 to the present.  Any such 
records so obtained should be associated 
with the veteran's VA claims folder.

3.  If additional pertinent evidence is 
received, VBA must readjudicate the issue 
on appeal.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
should be given an appropriate 
opportunity to respond.

The veteran's claims folder should then be returned to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


